UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4392


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERCULANO ALBARRAN-MARTINEZ,     a/k/a   El   Nene,   a/k/a   Oscar
Hernandez,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:10-cr-00005-RLV-DCK-1)


Submitted:   November 30, 2012            Decided:    December 20, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Frank A. Abrams, FRANK ABRAMS, PLLC, Asheville, North Carolina,
for Appellant.     Anne M. Tompkins, United States Attorney,
William M. Miller, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herculano Albarran-Martinez pled guilty to conspiracy

to distribute and to possess with intent to distribute at least

five kilograms of cocaine and was sentenced to 240 months of

imprisonment.        On   appeal,    he   raises     two    issues:    (1)   whether

counsel was ineffective for stipulating to a 240-month sentence;

and (2) whether his sentence was reasonable.                    For the reasons

that follow, we affirm in part, and dismiss in part.

           Claims of ineffective assistance of counsel are not

cognizable    on    direct   appeal,       unless    the    record     conclusively

establishes        ineffective      assistance.             United      States     v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                  Rather, to allow

for adequate development of the record, claims of ineffective

assistance generally should be brought in a 28 U.S.C.A. § 2255

(West Supp. 2012) motion.           United States v. Gastiaburo, 16 F.3d

582, 590 (4th Cir. 1994).           We perceive no ineffective assistance

of counsel on the record at this time.                      Thus, we affirm the

appeal of this issue.

           Albarran-Martinez         has      waived       appellate    review     of

whether his sentence was reasonable.                See Gall v. United States,

552 U.S. 38, 49 (2007) (providing review standard).                       Albarran-

Martinez waived his right to appeal his sentence in his plea

agreement.     This waiver was specifically reviewed at his plea

hearing,   which     otherwise   complied      with    Fed.    R.    Crim.   P.   11.

                                          2
Under   these    circumstances,      we       conclude    that    he   has   waived

appellate review of this issue as argued by the Government on

appeal.    See United States v. Broughton-Jones, 71 F.3d 1143,

1146 (4th Cir. 1995) (noting that a defendant may waive his

right to appeal if that waiver is a knowing and intelligent

decision to forgo the right to appeal).              Accordingly, we dismiss

the   appeal    of   this   issue.    We       dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                          3